Citation Nr: 1735770	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  16-53 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left leg condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran suffered a left leg injury in service or that he has a left leg disability  related to service.


CONCLUSION OF LAW

The criteria for service connection for left leg condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II. Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran contends that he has a left leg condition that is related to active service. Service treatment records include a March 1956 Board of Medical Survey and April 1956 Physical Evaluation Board examination which detailed a history of the Veteran's in-service complaints and current physical findings.  The reports noted the Veteran's report of left knee injury in service during a rough amphibious landing in January 1956 and diagnosis of acute synovitis.  The Board of Medical Survey concluded that the Veteran had a bilateral knee disability the preexisted service and was not aggravated by service.  It was recommended that he be discharged.  There are no treatment records pertaining to any other left leg injury in service; no other pertinent defects or diagnoses were noted at the April 1956 examination.

Service connection for a left knee disability was initially denied in August 1957 and subsequent claims to reopen were denied in 1964, 1991 and 2001.  This claim has been developed as service connection for a left leg, not knee, disability.

The medical evidence of record doed not include any reference to left leg complaints and do not included any diagnoses of a left leg condition.

The Veteran testified at the Board hearing that he injured his left leg during a rough amphibious landing during service and he submitted lay statements that support that claim.  He also testified that a private physician told him left knee problems could be related to service.  He further testified that he sought treatment shortly after separation from VA in Buffalo, New York, but those records are unavailable.  

A private treatment record received in December 2014 supports the Veteran's assertion of what a physician told him, but refers to the knees only.  There is no reference to a left leg disability.

Service treatment records include findings related to the incident the Veteran claims caused his left leg problems, but the diagnosis at that time was an acute knee injury; there was no reference to a separate left leg injury or disability.  No left leg disability was noted on separation.  

The Veteran testified that his left leg gives him pain, and may be symptomatic; however, there is no evidence he suffered a left leg during service.  Thus, there is no duty to obtain a nexus opinion.  38 C.F.R. § 3.159 (c)(4).  There is otherwise no competent evidence that he has had a left leg disability at any time during the appeal period.  

The Veteran is competent to report his symptoms of leg pain and his lay testimony may enough to establish certain diagnoses; however, there is no evidence of an in-service injury or event which is the element of a claim of service connection missing in this case.  Without evidence of an in-service event, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left leg condition is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


